Citation Nr: 1828229	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of shrapnel wounds of the right heel.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of shrapnel wounds of the right heel.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS).

4.  Entitlement to an increased disability rating in excess of 10 percent for disc space narrowing and mild retrolisthesis and spondylolysis of L5 on S1 with minor scoliosis convex to the left.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1998 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2011 and July 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript from that proceeding is include din the claims file.

In a March 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  Regarding the issue of entitlement to a compensable disability rating for residuals of shrapnel wounds of the right heel, the Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

As discussed in greater detail below, the Board is bifurcating the Veteran's increased rating claim for residuals of shrapnel wounds of the right heel in order to grant a 10 percent rating for the entire period on appeal, and to remand the issue of whether entitlement to a disability rating in excess of 10 percent is warranted during the current appeal period.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (determining that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  In so doing, the Board is awarding the Veteran the maximum benefit available based on the evidence currently of record without precluding the possibility of an even higher disability rating being awarded in a future decision.  As such, there is no prejudice to the Veteran in the bifurcation of the increased rating claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a disability rating in excess of 10 percent for residuals of shrapnel wounds of the right heel; entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, depressive disorder NOS; entitlement to an increased disability rating in excess of 10 percent for disc space narrowing and mild retrolisthesis and spondylolysis of L5 on S1 with minor scoliosis convex to the left; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's residuals of shrapnel wounds of the right heel have been manifested by a linear scar and callus with symptomatology that more nearly approximates a painful scar.

CONCLUSION OF LAW

Effective from March 24, 2010, the criteria to establish entitlement to a 10 percent rating for residuals of shrapnel wounds of the right heel have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.118, Diagnostic Codes 7804, 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Entitlement to a Compensable Disability Rating for Residuals of Shrapnel Wounds of the Right Heel

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on March 24, 2011.  Therefore, the period for consideration on appeal began on March 24, 2010, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's residuals of shrapnel wounds of the right heel is rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  He has been assigned a noncompensable evaluation.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

Diagnostic Code 7801 provides disability ratings for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is awarded when the area of the scar(s) covers at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted when the area of the scar(s) covers at least 12 square inches (77 square centimeters) but less than 72 square inches (456 square centimeters).  A 30 percent rating is warranted when the area of the scar(s) covers at least 72 square inches (456 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating is assigned when the area of the scar(s) covers at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic 7801 (2017). 

Diagnostic Code 7802 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, the area of which covers 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic 7802 (2017).   Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect the extremity, assign separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Diagnostic Code 7804 provides disability ratings for scars that are unstable or painful.  A 10 percent rating for is assigned for one or two such scars.  A 20 percent rating is warranted for three to four scars, and a 30 percent disability rating is assigned for five or more scars.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic 7804 (2017).

The record reflects that the Veteran was struck by shrapnel from the explosion of a rocket propelled grenade (RPG) during service while he was deployed.  He sustained shrapnel wounds to his right heel as a result.  See May 2011 VA examination.  The Veteran's service treatment records (STRs) show that he was treated for shrapnel injuries in October 2003.  The Veteran reported that the wounds were cleaned and dressed, and they healed.  See June 2015 VA examination.  STRs dated in June and July of 2004 reflect that an x-ray was performed to make sure that no shrapnel remained after the injury.  A July 2004 STR reported that there was no evidence of shrapnel in the Veteran's heel upon x-ray.

In May 2011, the Veteran's right heel disability was evaluated during a VA examination.  The examiner stated that the course of the injury since its onset had been stable.  The examiner noted the Veteran's assertion that metal fragments from the shrapnel were still in his heel, but the examiner highlighted the report from the STRs that an x-ray examination showed no evidence of shrapnel.  The Veteran's right ankle scar was described as a laceration, wound, or burn scar.  It measured 1.2 centimeters by 1 centimeter.  A slightly raised callus was present that measured 2 millimeters was also present.  The scar was freely mobile.  There was no muscle or subcutaneous tissue involvement; and no joint or range of motion involvement.  In addition, no tenderness or skin breakdown was present.

The examiner also noted under a review of the Veteran's neurologic functioning that there was no history of symptoms such as weakness or paralysis, paresthesias, numbness, or poor coordination.  The results of the reflex and sensory examination were normal.  Each tested area in the motor examination, including ankle dorsiflexion and ankle plantar flexion, demonstrated active movement against full resistance (5 out of 5).  The Veteran's muscle tone was also normal without any atrophy.  The examiner stated that the Veteran's residuals of shrapnel wounds to the right heel had no effects on his usual daily activities.
During the February 2014 Board hearing, the Veteran stated that he had an ongoing problem with his right heel disability.  The Veteran reported that his peroneal rubbed on the back his boot and caused a big callus that would blister and bleed.  The Veteran added that as a result of this problem, he needed to wear different size shoes.  The callus built up in the area around his scar and needed to be shaved down by the Veteran approximately once every three months, and sometimes more often.  The Veteran testified that his scar caused him heel pain that he could feel when walking.  The pain worsened when the callus became built up, and the Veteran obtained some relief by shaving it.

The Board notes that the Veteran and his representative stated that a CDO physical conducted approximately three months prior to the February 2014 Board hearing might be relevant to his increased rating claim for residuals of shrapnel wounds of the right heel.  His VA treatment records include a CDL (commercial driver's license) physical that was conducted for the Department of Transportation in July 2013.  The physical revealed that the Veteran had normal muscle strength.  His gait was steady and unassisted.  The record also stated that no edema was present in the Veteran's lower extremities, and his sensation was intact.

The Veteran underwent another VA examination to evaluate his residuals of shrapnel wounds of the right heel in June 2015.  The Veteran reported that since his in-service injury, he had removed small pieces of debris (rocks) from the wounds/scars as they had come to the surface.  Although the Veteran felt that there was still debris inside, the examiner noted that x-ray evaluation had not shown any foreign bodies.  The Veteran's scar was located on the posterior aspect of the right heel over the attachment of the Achilles tendon.  The scar was linear, 2 centimeters long, and 0.2 centimeters wide.  The scar was noted to be well-healed, stable, and nontender.  However, the skin above the scar continuously formed a callus.  The band of callused skin superior and parallel to the scar was 2 centimeters long, 0.5 millimeters wide, and 0.5 millimeters thick.  The examiner remarked that the callus would be covered by most closed-heel footwear due to its location.  The Veteran reported that due to the callus, his right shoe did not fit the same as his left shoe.  The Veteran routinely filed the callus to keep it at a manageable size.  

Nevertheless, the examiner found that the Veteran did not have any scars of the trunk or extremities were painful and/or unstable.  In addition, while the May 2011 VA examiner was unclear as to whether the Veteran had a laceration, wound, or burn scar; the June 2015 VA examiner clearly stated that no scars of the trunk or extremities were due to burns.  The Veteran did not have any other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  Consequently, the examiner noted that disability benefits questionnaires (DBQs) related to the Veteran's skin, neck, and peripheral nerves were not completed as they were not appropriate for evaluating the severity of the Veteran's residuals of shrapnel wounds of the right heel.  The diagnosis was cicatrix of the right posterior foot/ankle.

An examination of the Veteran's right ankle was also conducted to evaluate any current manifestations of his residuals of shrapnel wounds of the right heel.  Regarding both ankles, the examiner determined that the Veteran had normal muscle strength without atrophy, no ankylosis was present, and no instability or dislocation was suspected.  The examiner also stated that the Veteran did not have any history of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  In addition, imaging studies revealed that no degenerative or traumatic arthritis was present.

Range of motion testing showed that both ankles had 15 degrees of dorsiflexion and 45 degrees of plantar flexion.  The examiner observed that the gastrocnemius muscle was tight in both ankles, and it limited full dorsiflexion of the ankles.
No pain was noted during the examination or with weight bearing.  The abnormal range of motion did not itself contribute to functional loss.  There was also no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues.  The examiner added that no objective evidence of crepitus was found.

The Veteran did not experience any loss of function or range of motion after three repetitions in the right or left ankle.  In addition, pain, weakness, fatigability, or incoordination in the right and left ankles did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The Veteran also denied having flare ups in either ankle.  There were no additional contributing factors of disability in either ankle.  

The examiner also noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Moreover, the Veteran informed the examiner that apart from the callus that had formed above the scar on the back of his right heel, he did not have any dysfunction of the right ankle as a result of his shrapnel injury.  The examiner stated that the resolved injury did not cause any impairment.  The diagnosis was laceration/puncture wound from shrapnel, posterior ankle, treated and resolved.

After reviewing the evidence of record, the Board finds that the Veteran should be awarded a 10 percent rating for his residuals of shrapnel wounds of the right heel under Diagnostic Code 7804.  38 C.F.R. § 4.118.  The Board notes that the both the May 2011 and June 2015 VA examiner found that the Veteran's scar was not painful.  However, the Veteran has stated that his scar and callus does cause him heel pain when walking.  The Veteran is competent to report experiencing pain, and the Board finds him credible as he has been consistent in reporting this symptom throughout the appeal period.  The record also reflects that but for the scar, the Veteran would not have developed a callus on his right heel.  There is no indication in the record that he has a similar callus in his uninjured left foot.  The Board finds that the symptoms associated with his scar and callus more nearly approximate a painful scar.  The Veteran also testified that he has experienced this pain since he sustained the injury in 2003.  In addition, the callus was noted to be present at the time of the May 2011 VA examination.  Resolving all benefit of the doubt in favor of the Veteran, a 10 percent rating is warranted for the Veteran's residuals of shrapnel wounds of the right heel for the entire period on appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.118, Diagnostic Code 7804.

As noted above, the Board is remanding the issue of entitlement to a disability rating in excess of 10 percent for residuals of shrapnel wounds of the right heel for the entire period on appeal.  Consequently, a discussion of whether the current evidence of record warrants a disability rating higher than 10 percent is not necessary at this time.


ORDER

Effective from March 24, 2010, entitlement to a 10 percent rating for the Veteran's residuals of shrapnel wounds of the right heel is granted.


REMAND

Regarding the Veteran's increased rating claim for a disability rating higher than 10 percent for residuals of shrapnel wounds of the right heel, his service connection claim for sleep apnea, his increased rating claim for his lumbar spine disability, and his claim for a TDIU, a remand is required to obtain outstanding Social Security Administration (SSA) records.  The Board notes that in March 2017, the Veteran's wife reported that the Veteran's application for SSA disability benefits was denied.  There are, however, no SSA records associated with the claims file, nor does the record reflect that there have been any attempts to obtain such records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).  As these records are potentially relevant to the claims remanded herein, the AOJ should attempt to obtain these records upon remand.

Regarding the Veteran's service connection claim for sleep apnea, the Board finds that a remand is necessary to obtain a VA medical opinion that addresses all relevant theories of service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  The Veteran's VA treatment records contain a January 2015 addendum from a staff psychiatrist stating that he had read about a potential correlation between sleep apnea and PTSD.  Thus, the Board finds that the record has raised a theory of secondary service connection.  Although a June 2015 VA medical opinion was obtained in conjunction with the March 2015 Board remand, it did not address this theory.  The Veteran's representative also questioned the adequacy of the June 2015 opinion on direct service connection as the examiner did not address the buddy statements that reported the Veteran stopped breathing when sleeping during service.  See November 2015 Report of General Information.  Thus, the Board finds that another medical opinion is needed.

In response to the directives of the March 2015 Board remand, the Veteran was provided with VA examinations to evaluate his lumbar spine disability and residuals of shrapnel wounds of the right heel in June 2015.  However, the examination reports do not demonstrate that the examiner tested for pain in passive motion during range of motion testing for the lumbar spine or right ankle.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  In addition, the Veteran has asserted that the June 2015 VA examiner did not accurately transcribe his lay statements regarding the symptoms of his disabilities.  See August 2015 Report of General Information.  The Board therefore finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's residuals of shrapnel wounds of the right heel and lumbar spine disability under the appropriate rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also finds that any decision with respect to the increased rating claims remanded herein may affect the Veteran's claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for a TDIU must be deferred until the appropriate actions concerning the Veteran's increased rating claims for his residuals of shrapnel wounds of the right heel and lumbar spine disability are completed and the matters are either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  The AOJ should obtain all VA treatment records for the Veteran dated from November 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  After the preceding development in paragraphs 1 and 2 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's sleep apnea.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed obstructive sleep apnea, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service.

Regardless of the conclusion reached, the examiner should address the following:  (1) the reports from the lay and buddy statements dated in June and July of 2012 that during service, the Veteran occasionally appeared to stop breathing while asleep and would gasp for air, he snored, he was difficult to wake, and he appeared to be exhausted during the day; and (2) the Veteran's assertion that these symptoms began during service when he was at his fittest.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the sleep apnea disorder was caused or aggravated by his service-connected PTSD, depressive disorder NOS.

Aggravation is defined as a worsening beyond the natural progression of the disability.

4.  After the preceding development in paragraphs 1 and 2 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected disc space narrowing and mild retrolisthesis and spondylolysis of L5 on S1 with minor scoliosis convex to the left.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In this regard, even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffers during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why he or she could not do so.

The examiner must also indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his lumbar spine disability.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

Lastly, the examiner is asked to address the functional effects that the Veteran's service connected disabilities (considering all service connected disabilities) have on the Veteran's ability to work.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

5.  After the preceding development in paragraphs 1 and 2 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected residuals of shrapnel wounds of the right heel.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the following:

(a) Orthopedic Assessment:  In completing the applicable disability benefits questionnaire for the right ankle, the examiner must test for range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.
In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In this regard, even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffers during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why he or she could not do so.

(b) Muscle Assessment:  The examiner must clearly identify any muscle group impaired by the service-connected residuals of shrapnel wounds of the right heel and complete the applicable disability benefits questionnaire for rating muscle injuries as indicated.
(c) Neurological Assessment:  The examiner must clearly identify any neurological manifestations of the service-connected residuals of shrapnel wounds of the right heel and complete the applicable disability benefits questionnaire for rating neurological impairments as indicated.

(d) Skin Assessment:  The examiner must clearly indicate the measurements and the number of scars associated with the service-connected residuals of shrapnel wounds of the right heel and complete the applicable disability benefits questionnaire for rating scars.
(e) Lastly, the examiner is asked to address the functional effects that the Veteran's service connected disabilities (considering all service connected disabilities) have on the Veteran's ability to work.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


